DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to amendment filed 7/1/2022. Accordingly, no claim has been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0232509 hereinafter Park509) in view of Park et al. (US 2015/0227377 hereinafter Park377).
Regarding claim 1, Park509 discloses a method of operating a storage device (figure 1, storage device 100) having biometric security protection (figure 1, fingerprint recognition sensor101), the method comprising: starting a biometric recognition operation ([0075], if the operating mode is the fingerprint mode, the storage device 100 may first perform a fingerprint recognition operation in response to an input/output request); and if the biometric recognition operation has successfully completed, setting the storage device to a normal access mode permitting external access to the storage device in accordance with the biometric security protection ([0076], if the user fingerprint is the same as the enrolled fingerprint, an area of the storage device, which is determined in advance, may be accessible by the host device). Park509 differs from the claimed invention in not specifically teaching the steps of simultaneously starting both a device initialization operation and a biometric recognition operation; and if the device initialization operation has completed and the biometric recognition operation has successfully completed, setting the storage device to a normal access mode permitting external access to the storage device in accordance with the biometric security protection, wherein the device initialization operation and the biometric recognition operation are performed concurrently. However, Park377 discloses a method for controlling that can enable a booting process to be automatically executed in order to improve user convenience comprising the steps of simultaneously starting both a device initialization operation and a biometric recognition operation (figure 10 and [0105]-[0106], the BIOS module is operated after the opening of the cover is detected and the sensing unit  activates the fingerprint recognition sensor, and these two steps may be performed in parallel); and if the device initialization operation has completed and the biometric recognition operation has successfully completed, setting the storage device to a normal access mode permitting external access to the storage device in accordance with the biometric security protection ([0107]-[0108], when the operating system is operated by the operation of the BIOS module and when the control unit  accesses the memory and detects the user account, which is mapped to the fingerprint recognition result, then, provides a user environment respective to the detected user account), wherein the device initialization operation and the biometric recognition operation are performed concurrently ([106], the BIOS module is operated after the opening of the cover is detected and the sensing unit  activates the fingerprint recognition sensor, and these two steps may be performed in parallel). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park509 in having the steps of simultaneously starting both a device initialization operation and a biometric recognition operation; and if the device initialization operation has completed and the biometric recognition operation has successfully completed, setting the storage device to a normal access mode permitting external access to the storage device in accordance with the biometric security protection, wherein the device initialization operation and the biometric recognition operation are performed concurrently, as per teaching of Park377, in order to improve user convenience.
Regarding claim 2, Park377 discloses setting the storage device to a standby mode; turning on and initializing a storage controller included in the storage device; initializing at least one nonvolatile memory included in the storage device; providing predetermined information externally such that the storage device is externally recognizable; and if the storage device is externally recognized, enabling a drive or a partition corresponding to the storage device to enter the standby mode ([0062], when user inputs a user command, which turns the automatic booting mode on, and application module delivers the data corresponding to the ON state of the automatic booting mode to the BIOS module to storage a configuration value corresponding to the ON state) , wherein the device initialization operation is started before the biometric recognition operation is completed (figure 10, step 402 and [0105]-[106], perform operation respective to system status is prior to activate fingerprint recognition sensor) in order to improve user convenience.
Regarding claim 3, Park509 discloses that if the storage device is externally recognized when the storage device is in the standby mode before the biometric recognition operation is successfully completed, files stored in the storage device are not displayed (figure 9 and [0074]-[0076], an area of the storage device, which is determined in advance, may be accessible by the host device if the user fingerprint is the same as the enrolled fingerprint such that files stored in the storage device cannot be accessed before biometric recognition operation is successfully completed).
Regarding 4, Park 509 discloses if the storage device is externally recognized when the storage device is in the standby mode before the biometric recognition operation is successfully completed, only a predetermined file among files stored in the storage device is displayed ([0040], host device may be implemented to access the public area of the nonvolatile memory device regardless of a fingerprint such that only a predetermined file among files stored in the storage device, i.e. stored in public area, can be accessed before biometric recognition operation is successfully completed).
Regarding claim 5, Park509 discloses performing the biometric recognition operation comprising: performing a biometric preparation operation including enabling a biometric sensor: comparing biometric indicia sensed by the biometric sensor with registered biometric indicia from the storage device: if the biometric indicia sensed by the biometric sensor matches the registered biometric indicia, determining that the biometric recognition operation has successfully completed; and if the biometric indicia sensed by the biometric sensor does not match the registered biometric indicia, determining that the biometric recognition operation is unsuccessful (figure 9 and [0075]-[0077], storage device may determine whether a user fingerprint is the same as an enrolled fingerprint, through the fingerprint recognition operation, if the user fingerprint is the same as the enrolled fingerprint, an area of the storage device, which is determined in advance, may be accessible by the host device, and if the operating mode is not the fingerprint mode or the user fingerprint is not the enrolled fingerprint, only a default area of the storage device may be accessible by the host device).
Regarding claim 9, Park509 discloses if the storage device is externally recognized after the storage device is set to the normal access mode, files stored in the storage device are normally displayed ([0031], fingerprint recognition sensor controller  may activate the fingerprint recognition sensor based on an operating mode of the storage device).
Regarding claim 10, Park509 discloses that the storage device variably operates in one of a secure mode and a non-secure mode, and the storage device includes a secure partition area externally accessible in the secure mode but not in the non-secure mode, and a public partition area externally accessible in at least the non-secure mode (figure 2 and [0037]-[0040], the first secure area may be an area corresponding to a first fingerprint, the second secure area 122 may be an area corresponding to a second fingerprint, and public area  may be used to store data that does not need security).
Regarding claim 11, park5096 discloses that in the secure mode, the storage device performs the device initialization operation, is set to a standby mode if the device initialization operation has completed, performs the biometric recognition operation, and is set to the normal access mode after the operation of setting the storage device to the standby mode is completed and the biometric recognition operation is successfully completed, and in the secure mode, the secure partition area is externally accessible after the storage device is set to the normal access mode ([0075], if the operating mode is the fingerprint mode, i.e., security mode, the storage device may first perform a fingerprint recognition operation in response to an input/output request, and an area of the storage device may be accessible by the host device if the user fingerprint is the same as the enrolled fingerprint).
Regarding claim 12, Park509 discloses that in the non-secure mode, the storage device performs the device initialization operation and is set to the normal access mode, and in the non-secure mode, the public partition area of the storage device is externally accessible regardless of completing the biometric recognition operation ([0077], if the operating mode is not the fingerprint mode or the user fingerprint is not the enrolled fingerprint, i.e. ,non-secure mode, only a default area, public area, of the storage device may be accessible by the host device).
Regarding claim 13, Park509 discloses that the secure partition area includes: a first secure partition area corresponding to first biometric indicia; and a second secure partition area corresponding to second biometric indicia different from the first biometric indicia (figure 2, 121-122, and [0036-0038], the first secure area 121 may be an area corresponding to a first fingerprint, and the second secure area 122 may be an area corresponding to a second fingerprint).
Regarding claim 14, Park509 discloses the steps of performing a biometric preparation operation including enabling a biometric sensor; and if the storage device holds no user data, performing a biometric indicia registration operation for registering biometric indicia of a user sensed by the biometric sensor, wherein the biometric sensor is a fingerprint sensor embedded in the storage device ([0026], a recognized fingerprint may be stored in an internal memory of the storage device for user enrollment).
Regarding claim 15, Park509 discloses a storage device having biometric security protection, the storage device as shown in figure 2 comprising: a plurality of nonvolatile memories (figure 2, 121-123); a storage controller configured to control operations of the plurality of nonvolatile memories (figure 3. 140); a power supply configured to supply power to the plurality of nonvolatile memories and the storage controller (figure 14, 505); and at least one biometric sensor configured to sense biometric indicia of a user (figure 2, 101). Park509 differs from the claimed invention in not specifically disclosing that immediately after the power is supplied to the storage device, the storage controller is configured to set the storage device to a standby mode by starting an initialization operation on the storage device, wherein the storage controller is configured to perform a biometric recognition operation for recognizing the biometric indicia of the user by performing a biometric preparation operation using the at least one biometric sensor, wherein, when the initialization operation is completed and an operation of setting the storage device to the standby mode is completed, and when the biometric recognition operation is successfully completed, the storage controller is configured to set the storage device to a normal access mode such that an external host device is allowed to access the storage device in accordance with the biometric security protection, and wherein the initialization operation and the biometric preparation operation are concurrently performed, and the initialization operation is started before the biometric recognition operation is completed. However, Park377 teaches a method for controlling that can enable a booting process to be automatically executed in order to improve user convenience comprising the steps of immediately after the power is supplied to the storage device, the storage controller is configured to set the storage device to a standby mode by starting an initialization operation on the storage device ([0035], attempt to execute a booting process by pressing on a power button), wherein the storage controller is configured to perform a biometric recognition operation for recognizing the biometric indicia of the user by performing a biometric preparation operation using the at least one biometric sensor ([0106], the sensing unit activates the fingerprint recognition sensor), wherein, when the initialization operation is completed and an operation of setting the storage device to the standby mode is completed ([0062], the application module delivers the data corresponding to the ON state of the automatic booting mode to the BIOS module, and then the BIOS module stores a configuration value corresponding to the ON state of the automatic booting mode in its ROM section), and when the biometric recognition operation is successfully completed, the storage controller is configured to set the storage device to a normal access mode such that an external host device is allowed to access the storage device in accordance with the biometric security protection ([0107]-[0108], when the operating system is operated by the operation of the BIOS module and when the control unit  accesses the memory and detects the user account, which is mapped to the fingerprint recognition result, then, provides a user environment respective to the detected user account), and wherein the initialization operation and the biometric preparation operation are concurrently performed (figure 10 and [0106], step S403 may be performed in parallel with step S402) and the initialization operation is started before the biometric recognition operation is completed (figure 10 step 402 is started before step 403). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park509 in having the steps of immediately after the power is supplied to the storage device, the storage controller is configured to set the storage device to a standby mode by starting an initialization operation on the storage device, wherein the storage controller is configured to perform a biometric recognition operation for recognizing the biometric indicia of the user by performing a biometric preparation operation using the at least one biometric sensor, wherein, when the initialization operation is completed and an operation of setting the storage device to the standby mode is completed, and when the biometric recognition operation is successfully completed, the storage controller is configured to set the storage device to a normal access mode such that an external host device is allowed to access the storage device in accordance with the biometric security protection, and wherein the initialization operation and the biometric preparation operation are concurrently performed, and the initialization operation is started before the biometric recognition operation is completed, as per teaching of Park377, in order to improve user convenience.
Regarding claim 16, Park509 discloses a biometric recognition controller configured to control the at least one biometric sensor, to register the biometric indicia of the user, and to compare biometric indicia sensed by the at least one biometric sensor with registered biometric indicia ([0033], for fingerprint enrollment, the fingerprint recognition sensor controller may compare a fingerprint recognized by the fingerprint recognition sensor  with a fingerprint enrolled at the internal memory of the storage device).
Regarding claim 17, Park509 discloses a state indicator configured to display a result of the biometric recognition operation (figures 5-6 and [0062], first fingerprint recognition screen of a host program).
Regarding claim 18, Park509 discloses that the at least one biometric sensor is enabled when the storage device operates in a secure mode ([0028], fingerprint recognition sensor may be activated in a security mode of the storage device).
	Regarding claim 19, Park509 discloses that the storage device is one of a portable solid-state drive (SSD), universal flash storage (UFS) and embedded multi-media card (eMMC), and the at least one biometric sensor is a plurality of fingerprint sensors (figure 1, [0025]-[0026] and storage device may be a removable solid state drive (SSD) and fingerprint recognition sensor may be implemented to recognize a fingerprint of a user).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0232509 hereinafter Park509) in view of Park et al. (US 2015/0227377 hereinafter Park377) as applied in claims above, and further in view of Faroe et al. (US2009/0267743, hereinafter Faroe). 
Regarding claim 6, Park509 discloses that the biometric sensor is included in the storage device (figure 1). Park509 and Park377 differs from the claimed invention in not specifically teaching performing the biometric recognition operation further includes, if a number of times that the biometric recognition operation is unsuccessful exceeds a predetermined number of times, deleting at least one predetermined file among files stored in the storage device. However, it is old and notoriously well known in the art of deleting data stored at memory if a user fails to authenticate after a predetermined number of attempts, for example see Faroe ([0042], if a user fails to enter a correct pass code via a keypad three times, DIS 300 can delete all data stored at a memory) in order to secure the system in preventing unlimited authentication attempts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park509 and Park377 in performing the biometric recognition operation further includes, if a number of times that the biometric recognition operation is unsuccessful exceeds a predetermined number of times, deleting at least one predetermined file among files stored in the storage device, as per teaching of Faroe, in order to secure the system in preventing unlimited authentication attempts.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0232509 hereinafter Park509) in view of Park et al. (US 2015/0227377 hereinafter Park377) as applied in claims above, and further in view of Tsukamoto et al. (US 8,250,387, hereinafter Tsukamoto).
Regarding claims 7-8, Park377 disclose the simultaneous starting of both the device initialization operation and the biometric recognition operation is commenced immediately upon receiving power (figure 10 and [0106], step S403 may be performed in parallel with step S402). The combination of Park509 and Park377 differs from the claimed invention in not specifically teaching receiving power on the storage device, when the device initialization operation is completed and when the biometric recognition operation is not successfully completed, waiting for successful completion of the biometric recognition operation; and when the biometric recognition operation is successfully completed, and when the device initialization operation has not completed, waiting for completion of the device initialization operation. Tsukamoto discloses a method for establishing a safe and reliable computer environment having the steps of receiving power on the storage device (figure 8, step 205), when the device initialization operation is completed and when the biometric recognition operation is not successfully completed, waiting for successful completion of the biometric recognition operation (col. 12 line 51 through col. 13 line 54, the south bridge 21 causes the CPU 11 to be in the idle state until the fingerprint authentication is completed after power on); and when the biometric recognition operation is successfully completed, and when the device initialization operation has not completed, waiting for completion of the device initialization operation (col. 15 line 48 through col. 14 line 60, when the authentication was successful, the input/output control portion sets the authentication success flag to the data storage portion and proceeds to sends a pseudo startup signal to the power controller and the switch through the startup signal line such that waiting for completion of the device initialization operation when the biometric recognition operation is successfully completed, and when the device initialization operation has not completed). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park509 and Park377 in receiving power on the storage device, when the device initialization operation is completed and when the biometric recognition operation is not successfully completed, waiting for successful completion of the biometric recognition operation; and when the biometric recognition operation is successfully completed, and when the device initialization operation has not completed, waiting for completion of the device initialization operation, as per teaching of Tsukamoto, in order to establish a safe and reliable computer environment.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0232509 hereinafter Park509) in view of Park et al. (US 2015/0227377 hereinafter Park377), Faroe et al. (US2009/0267743, hereinafter Faroe) and Tsukamoto et al. (US 8,250,387, hereinafter Tsukamoto).
Regarding claim 20, Park509 discloses a method of operating a storage device (figure 1, storage device 100) having biometric security protection (figure 1, fingerprint recognition sensor101), the method comprising: supplying power to the storage device by electrically connecting the storage device with an external host device; immediately after power is supplied to the storage device, setting the storage device to a standby mode in which all or part of files stored in the storage device are not displayed by turning on and initializing a storage controller and a plurality of nonvolatile memories included in the storage device, by exchanging predetermined information with the external host device such that the storage device is recognized by the external host device, and by enabling a drive and a partition corresponding to the storage device ([0061], host program may format the storage device connected to the host device and may generate at least one logical drive corresponding to a partition of the storage device such that host supplies power to the storage device by electrically connecting the storage device and setting the storage device to a standby mode in which all or part of files stored in the storage device are not displayed by turning on and initializing a storage controller and a plurality of nonvolatile memories included in the storage device, by exchanging predetermined information with the external host device such that the storage device is recognized by the external host device, and by enabling a drive and a partition corresponding to the storage device; performing a fingerprint recognition preparation operation immediately after power is supplied to the storage device); performing a fingerprint recognition operation for recognizing a fingerprint of a user by comparing a fingerprint sensed by a fingerprint sensor with a registered fingerprint ([0062], if a fingerprint stored in the storage device 100 is the same as the recognized fingerprint, the host program 220 may perform a legal access to the storage device); when an operation of setting the storage device to the standby mode is completed, and when the fingerprint sensed by the fingerprint sensor matches the registered fingerprint and the fingerprint recognition operation is successfully completed, setting the storage device to a normal access mode such that the external host device is allowed to access the storage device in accordance with the biometric security protection ([0074]-[0077], if the user fingerprint is the same as the enrolled fingerprint, an area of the storage device, which is determined in advance, may be accessible by the host device, the area that is determined in advance may be all or a part of a drive expressed with the storage device). Park509 differs from the claimed invention in not specifically teaching that the operation of setting the storage device to the standby mode and the fingerprint recognition preparation operation are simultaneously or concurrently performed in parallel, and the operation of setting the storage device to the standby mode is started before the fingerprint recognition operation is completed. However, Park’377 discloses a method for controlling that can enable a booting process to be automatically executed in order to improve user convenience comprising the steps of simultaneously starting both a device initialization operation and a biometric recognition operation (figure 10 and [0105]-[0106], the BIOS module is operated after the opening of the cover is detected and the sensing unit  activates the fingerprint recognition sensor, and these two steps may be performed in parallel); and if the device initialization operation has completed and the biometric recognition operation has successfully completed, setting the storage device to a normal access mode permitting external access to the storage device in accordance with the biometric security protection ([0107]-[0108], when the operating system is operated by the operation of the BIOS module and when the control unit  accesses the memory and detects the user account, which is mapped to the fingerprint recognition result, then, provides a user environment respective to the detected user account). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park509 in having the operation of setting the storage device to the standby mode and the fingerprint recognition preparation operation are simultaneously or concurrently performed in parallel, and the operation of setting the storage device to the standby mode is started before the fingerprint recognition operation is completed, as per teaching of Park377, in order to improve user convenience. The combination of Park509 and Park377 differs from the claimed invention in not specifically disclosing when the fingerprint sensed by the fingerprint sensor does not match the registered fingerprint and the fingerprint recognition operation is unsuccessful, and when a number of times that the fingerprint recognition operation is unsuccessful exceeds a predetermined number of times, deleting a predetermined file among the files stored in the storage device. However, it is old and notoriously well known in the art of deleting data stored at memory if a user fails to authenticate after a predetermined number of attempts, for example see Faroe ([0042], if a user fails to enter a correct pass code via a keypad three times, DIS 300 can delete all data stored at a memory) in order to secure the system in preventing unlimited authentication attempts. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park509 and Park377 in deleting a predetermined file among the files stored in the storage device when the fingerprint sensed by the fingerprint sensor does not match the registered fingerprint and the fingerprint recognition operation is unsuccessful, and when a number of times that the fingerprint recognition operation is unsuccessful exceeds a predetermined number of times, as per teaching of Faroe, in order to secure the system in preventing unlimited authentication attempts. The combination of Park509, Park377 and Faroe differs from the claimed invention in not specifically disclosing when the operation of setting the storage device to the standby mode is not completed, or when the fingerprint recognition operation is not successfully completed, waiting for a completion of the operation of setting the storage device to the standby mode and a successful completion of the fingerprint recognition operation. However, Tsukamoto discloses a method for establishing a safe and reliable computer environment having the steps of receiving power on the storage device (figure 8, step 205), when the device initialization operation is completed and when the biometric recognition operation is not successfully completed, waiting for successful completion of the biometric recognition operation (col. 12 line 51 through col. 13 line 54, the south bridge 21 causes the CPU 11 to be in the idle state until the fingerprint authentication is completed after power on); and when the biometric recognition operation is successfully completed, and when the device initialization operation has not completed, waiting for completion of the device initialization operation (col. 15 line 48 through col. 14 line 60, when the authentication was successful, the input/output control portion sets the authentication success flag to the data storage portion and proceeds to sends a pseudo startup signal to the power controller and the switch through the startup signal line such that waiting for completion of the device initialization operation when the biometric recognition operation is successfully completed, and when the device initialization operation has not completed). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park509, Park377 and Faroe, in waiting for a completion of the operation of setting the storage device to the standby mode and a successful completion of the fingerprint recognition operation when the operation of setting the storage device to the standby mode is not completed, or when the fingerprint recognition operation is not successfully completed, as per teaching of Tsukamoto, in order to establish a safe and reliable computer environment.

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Park '377 appear to be internally inconsistent, and likely unworkable in the particular context of a storage device without omitted disclosure and/or undue experimentation, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Park ‘377 clearly teaches simultaneously starting both a device initialization operation and a biometric recognition operation, wherein the device initialization operation and the biometric recognition operation are performed concurrently ([0105]-[0107], the steps of performing operation respective to system status, i.e., initialization operation performed by BIOS module, and activating fingerprint recognition sensor being performed in parallel) in order to improve user convenience ([0006]). Thus, the combination of U.S. Pre-Grant Application Publication No. 2018/0232509 by Park et al. (hereinafter Park '509) in view of U.S. Pre-Grant Application Publication No. 2015/0227377 by Park et al. (hereinafter Park '377) teaches the broad claimed limitations as recited in claims 1 and 15.
In response to applicant's argument that Park '377 neither teaches nor suggests "simultaneously starting both a device initialization operation and a biometric recognition operation ... wherein the device initialization operation and the biometric recognition operation are performed concurrently' as recited in Claim 1 because Park '377 is somewhat directed to the operations of a host rather than solely those of a storage device, examiner respectfully disagreed. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, Park509 discloses a method of operating a storage device (figure 1, storage device 100) having biometric security protection (figure 1, fingerprint recognition sensor101), the method comprising: starting a biometric recognition operation ([0075], if the operating mode is the fingerprint mode, the storage device 100 may first perform a fingerprint recognition operation in response to an input/output request); and if the biometric recognition operation has successfully completed, setting the storage device to a normal access mode permitting external access to the storage device in accordance with the biometric security protection ([0076], if the user fingerprint is the same as the enrolled fingerprint, an area of the storage device, which is determined in advance, may be accessible by the host device). Note the used of Park ‘377 is for teaching simultaneously starting both a device initialization operation and a biometric recognition operation, wherein the device initialization operation and the biometric recognition operation are performed concurrently ([0105]-[0107], the steps of performing operation respective to system status, i.e., initialization operation performed by BIOS module, and activating fingerprint recognition sensor being performed in parallel) in order to improve user convenience ([0006]). Thus, the combination of U.S. Pre-Grant Application Publication No. 2018/0232509 by Park et al. (hereinafter Park '509) in view of U.S. Pre-Grant Application Publication No. 2015/0227377 by Park et al. (hereinafter Park '377) teaches the broad claimed limitations as recited in claims 1 and 15.
In accordance with claims 7-8, Tsukamoto teaches a method for establishing a safe and reliable computer environment having the steps of receiving power on the storage device (figure 8, step 205), when the device initialization operation is completed and when the biometric recognition operation is not successfully completed, waiting for successful completion of the biometric recognition operation (col. 12 line 51 through col. 13 line 54, the south bridge 21 causes the CPU 11 to be in the idle state until the fingerprint authentication is completed after power on); and when the biometric recognition operation is successfully completed, and when the device initialization operation has not completed, waiting for completion of the device initialization operation (col. 15 line 48 through col. 14 line 60, when the authentication was successful, the input/output control portion sets the authentication success flag to the data storage portion and proceeds to sends a pseudo startup signal to the power controller and the switch through the startup signal line such that waiting for completion of the device initialization operation when the biometric recognition operation is successfully completed, and when the device initialization operation has not completed). Thus, the combination of Park’509, Park’377 and Tsukamoto teaches the claimed limitations of claims 7 and 8.
In response to applicant's argument that Park '509 in view of Park '377 further in view of Faroe et al. fail to disclose at least "immediately after power is supplied to the storage device, setting the storage device to a standby mode in which all or part of files stored in the storage device are not displayed by turning on and initializing a storage controller ... performing a fingerprint recognition operation for recognizing a fingerprint of a user by comparing a fingerprint sensed by a fingerprint sensor with a registered fingerprint ... wherein the operation of setting the storage device to the standby mode and the fingerprint recognition preparation operation are simultaneously or concurrently performed in parallel, and the operation of setting the storage device to the standby mode is started before the fingerprint recognition operation is completed" as recited in Claim 20, examiner respectfully disagreed. Park’509 ([0061]) clearly teaches host program may format the storage device connected to the host device, i.e., immediately after power in supplied to the storage device, and may generate at least one logical drive corresponding to a partition of the storage device such that host supplies power to the storage device by electrically connecting the storage device and setting the storage device to a standby mode in which all or part of files stored in the storage device are not displayed by turning on and initializing a storage controller and a plurality of nonvolatile memories included in the storage device, by exchanging predetermined information with the external host device such that the storage device is recognized by the external host device, and by enabling a drive and a partition corresponding to the storage device), and performing a fingerprint recognition operation for recognizing a fingerprint of a user by comparing a fingerprint sensed by a fingerprint sensor with a registered fingerprint ([0062], if a fingerprint stored in the storage device 100 is the same as the recognized fingerprint, the host program 220 may perform a legal access to the storage device). Park’377 teaches a method for controlling that can enable a booting process to be automatically executed in order to improve user convenience comprising the steps of simultaneously starting both a device initialization operation and a biometric recognition operation (figure 10 and [0105]-[0106], the BIOS module is operated after the opening of the cover is detected and the sensing unit  activates the fingerprint recognition sensor, and these two steps may be performed in parallel). Therefore, claims 1, 15 and 20 are obvious over the prior art of record in this case and claims 1-20 are taught by the cited references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hutzler et al. (US 8,823,497) teaches a secure data card, comprises at least one biometric sensor to sense biometric inputs from a card user and generate biometric input signals, at least one RFID chip, antenna tuned to, receive an RF reader signal and a passive power module that converts power drawn exclusively from the reader signal to power the biometric sensor and RFID chip (col. 2 line 31 through col. 3 line 17).
Chen et al. (US 2006/0129838) discloses identity authentication system for authenticating a user according to a biometrics parameter of the user comprising: a user-presented device on which is stored a biometrics identification template divided into a secure portion and an open portion, wherein only said open portion can be transmitted out of the said device; an authentication device operable to read biometrics data derived from a user, and comprising means for communicating with the user-presented device and a client terminal (abstract).
K., Seifert Mark (US 2003/0112120) discloses a biometric device provides for a controlled singularity of registration for the user and/or the biometric identification input corresponding to the user is provided by an essentially simultaneous registration of the card and of the user and/or the biometric identification input into the database through the card ([0024]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/           Primary Examiner, Art Unit 2133